Citation Nr: 1002524	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  05-00 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to September 26, 2002, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to May 
1952.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, in pertinent part, granted service 
connection for PTSD and assigned a 70 percent rating 
effective September 26, 2002.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in January 2005, the Veteran indicated that he 
wished to testify at a hearing before the Board in 
Washington, DC.  A subsequent November 2009 VA Report of 
Contact (VA Form 119) shows that the Veteran withdrew his 
hearing request.  Therefore, the Board finds that there is no 
hearing request pending at this time.  See 38 C.F.R. 
§ 20.702(e) (2009). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA's recognition of PTSD as a ratable condition under 
Mental Disorders was effective on April 11, 1980.

2.  The claim of entitlement to service connection for PTSD 
was received on September 26, 2002. 

3.  The Veteran is not shown to have had competent evidence 
of a diagnosis of PTSD as required by the criteria of the 
applicable liberalizing law or issue prior to September 26, 
2002.

4.  The assignment of an effective date earlier than 
September 26, 2002 is precluded by law.



CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than September 26, 2002 for the grant of service connection 
for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.114(a), 3.400(b), 3.400(o) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a)(b)(1); 38 C.F.R. § 3.400.

The effective date for an award of disability compensation 
based on direct service connection is the day following 
separation from active service or the date entitlement arose, 
if claim is received within 1 year after separation from 
active duty; otherwise date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the Veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.



Analysis

A July 2003 rating decision granted service connection for 
PTSD and assigned a 70 percent rating effective September 26, 
2002.  The Veteran contends that he is entitled to an earlier 
effective date for this award of service connection.

As set forth above, the date of entitlement to an award of 
service connection will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2009).

In the present case, the Veteran separated from his final 
tour of active duty in May 1952.  He did not raise a claim of 
entitlement to service connection for PTSD within a year from 
discharge.  Rather, the Veteran first raised a service 
connection claim for PTSD on September 26, 2002.  As noted 
above, that claim was granted in a July 2003 rating decision 
and the award was effective as of the date of claim.

Again, because the Veteran did not apply for service 
connection for PTSD within one year of separation from 
service, an effective date back to the day following 
discharge is not possible.  Instead, the appropriate 
effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).  As already discussed, a 
document received at the RO on September 26, 2002, requests 
service connection for PTSD.  Thus, that date serves as the 
date of claim.

The Board finds that September 26, 2002, the date selected by 
the RO, is the earliest possible effective date.  The reason 
for this is that, if the entitlement arose prior to September 
26, 2002, then the date of claim would be the later of the 
two, and hence the correct effective date as provided by 38 
C.F.R. § 3.400(b)(2).  Any evidence showing that the 
entitlement occurred after September 26, 2002, would not 
entitle the Veteran to an earlier effective date.

Here, the record reflects that the earliest diagnosis of PTSD 
was provided on a treatment report dated September 26, 2002 
from the Veteran's Counseling Center.  Although prior 
treatment records show symptoms including anxiety, no prior 
treatment record or examination report contains a diagnosis 
of PTSD.  Thus, an effective date prior to September 26, 2002 
is not warranted.

The Board has also reviewed the evidence to determine whether 
any communication submitted by the Veteran of record prior to 
September 26, 2002 indicates an attempt to apply for service 
connection for PTSD in order to entitle the Veteran to an 
earlier effective date.  In 1952, the Veteran filed a claim 
for stomach ulcer and nervousness.  The Veteran was service 
connected for a duodenal ulcer, with manifestation of 
neurosis, effective May 15, 1952 according to an October 1952 
rating decision.  While the Board is cognizant and 
sympathetic to the Veteran's arguments that he suffered from 
symptomatology related to his PTSD prior to his September 26, 
2002 claim, to the extent that the Veteran was service 
connected for neurosis, symptomatology of such was not 
demonstrated to be separably compensable; and a separate 
diagnosis of PTSD was not shown prior to September 2002.  In 
this regard, the Board points out and acknowledges that the 
United States Court of Appeals for Veterans Claims (Court) 
recently held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the veteran's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, at the 
time of the RO's 1952 rating decision, Clemons had not been 
decided.  In fact, Clemons was not decided until decades 
later.  As such, the 1952 decision could not have erred in 
failing to incorporate and consider case law which did not 
exist at the time of the RO's determination.

The Board further notes that the Veteran submitted numerous 
claims for increased ratings for his service-connected 
duodenal ulcer, with manifestation of neurosis.  Generally, 
the effective date of an award of compensation based on a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2009).  An exception to this rule is that the effective date 
of an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, it is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2009).

The Court has clarified that 38 C.F.R. § 3.400(o)(2) is 
applicable only where an increase in disability precedes a 
claim for an increased disability rating.  In other cases, 
the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See 
Harper v. Brown, 10 Vet. App. 125 (1997).  Section 
3.400(o)(2) is intended to be applied in those instances 
where the date of increased disablement can be factually 
ascertained with a degree of certainty and is not intended to 
cover situations where a disability worsened gradually and 
imperceptibly over an extended period of time and there is no 
evidence of entitlement to increased evaluation prior to the 
date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998).

The RO received the Veteran's several requests for an 
increased rating for his service-connected duodenal ulcer 
with manifestations of neurosis in 1955, 1980, 1993, 1996, 
and 2001.  However, the first evidence supporting the 
assignment of 70 percent rating for PTSD is dated subsequent 
to the Veteran's requests for an increase.  

Furthermore, although the Veteran has submitted evidence of 
psychiatric disabilities, his psychiatric evaluations have 
been frequently asymptomatic and any exhibited symptomatology 
is reflected by the rating of his service-connected duodenal 
ulcer with manifestations of neurosis.  The most pertinent 
evidence concerning the severity of his neurosis includes the 
September 1952, October 1955, and October 1981 VA examination 
reports.  These reports indicate that a neuropsychiatric 
condition was not found, the Veteran's psychiatric evaluation 
was normal, and that there was no mental disease, 
respectively.  

The Board notes that since service connection was 
established, between 1959 and 1972, private doctors have 
noted varying diagnoses.  They include anxiety reaction with 
somatization, psychophysiological reaction, gastrointestinal 
system (duodenal ulcer), with a neurotic reaction (anxiety 
and depression), in a passive dependent  personality, and 
schizoid personality.  As noted in the June 1952 rating 
decision, the anxiety state is considered a manifestation of 
the Veteran's gastrointestinal condition, and thus not 
separately compensable.  In addition, congenital or 
developmental defects such as personality disorders are not 
diseases or injuries for the purposes of service connection.  
38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  Thus, given the paucity of clinical 
findings of record of a psychiatric disability, September 26, 
2002 is the earliest date that it was factually ascertainable 
that an increase in a separately compensable psychiatric 
disability occurred to warrant the current evaluations.  See 
generally, 38 C.F.R. § 3.400(o).  

The Board has also considered whether the Veteran should be 
entitled to an effective date prior to September 26, 2002 
based on liberalizing law pursuant to 38 C.F.R. § 3.114(a).  
In this case the liberalizing law was the VA's addition of 
PTSD to the Mental Disorders rated under 38 C.F.R. § 4.132 
(1980), effective on April 11, 1980. See 45 FR 26326-02 
(April 18, 1980).

The provisions of 38 C.F.R. § 3.114, implementing 38 U.S.C.A. 
§ 5110(g), state in pertinent part:

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue. 

VAOPGCPREC 26-97 held that "an effective date prior to the 
date of claim cannot be assigned under § 3.114 unless the 
claimant met all eligibility criteria for the liberalized 
benefit on April 11, 1980, the effective date of the 
regulatory amendment adding the diagnostic code for PTSD, and 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of 
entitlement."  A "liberalizing law" is one that creates a 
new basis for entitlement to benefits, and the VA General 
Counsel has held that the issue of PTSD as a diagnostic 
entity in the Schedule for Rating Mental Disorders was a 
"liberalizing VA issue" in accordance with 38 C.F.R. § 
3.114(a).  See VAOPGCPREC 26-97.

If a claim is reviewed within one year of the effective date 
of a liberalizing law, benefits may be authorized from the 
date of the law; if a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of the request.  38 
C.F.R. § 3.114(a).  The intent of these provisions is to 
compensate claimants who might have been unaware or less 
diligent in filing a claim for benefits to which they were 
otherwise entitled by enactment of the liberalizing 
legislation.  McCay v. Brown, 106 F.3d 1577, 1580 (Fed. Cir. 
1997).

The Board notes that in addition to the April 1980 change, 
there was also a revision of 38 C.F.R. § 3.304, effective in 
1993. As a result of Wood v. Derwinski, 1 Vet. App. 190 
(1991), VA revised 38 C.F.R. § 3.304 to include paragraph 
(f), describing the evidentiary burden of verifying stressors 
occurring in the context of combat.  The Federal Register 
notice (58 FR 29,109-11 (May 19, 1993)) indicated that the 
revisions contained in paragraph (f) were taken from the VA 
Adjudication Procedure Manual and are substantive in nature.  
The VA General Counsel has held these provisions to be 
liberalizing in nature as well.  See VAOPGCPREC 7-92.

The Federal Circuit found that the statutory authority to 
grant benefits one year prior to the date of administrative 
determination of entitlement can refer only to those cases in 
which the Veteran had previously filed a claim which had been 
denied against the Veteran.  McCay, 106 F.3d 1580 (emphasis 
added).

In short, retroactive benefits under 38 C.F.R. § 3.114 are 
for application only when the beneficiary had previously 
filed a claim that was denied.  As the Veteran did not 
previously file a claim for a psychiatric disorder that was 
denied, retroactive entitlement to service connection under 
38 C.F.R. § 3.114(a) is not for application.

Even if it were for application, in order to meet the 
criteria of 38 C.F.R. § 3.114(a)(3) and to be awarded an 
earlier effective date in this case, the evidence mush show 
that the Veteran met all the criteria of the liberalizing law 
or issue prior to his applying to reopen his claim.

Essentially, this means that the evidence must show that the 
Veteran was diagnosed with PTSD earlier than September 26, 
2002.  As noted above, a review of the file shows that the 
earliest diagnosis of PTSD was provided on a treatment report 
dated September 27, 2002 from the Veteran's Counseling 
Center.  A report just prior dated September 20, 2002 fails 
to report a conclusive diagnosis and notes that a future 
session needed to rule out PTSD.  Significantly, the most 
recent psychiatric VA examination in October 1981, prior to 
his formal claim, determined that the Veteran had no mental 
disease.

Without a diagnosis, it may not be concluded that the Veteran 
met all the criteria of the liberalizing law or issue earlier 
than September 26, 2002.  Even though other psychiatric 
disabilities were previously noted, a diagnosis of PTSD was 
not shown prior to September 26, 2002.  Thus, the specific 
requirements of 38 C.F.R. § 3.114(a)(3) are not met so as to 
warrant an earlier effective date for grant of service 
connection for PTSD.

There is no medical evidence of a definitive PTSD diagnosis 
until receipt of the claim in 2002.  Thus, even if VAOPGCPREC 
26-97 had been specifically applied, an earlier effective 
date for service connection for PTSD would not have been 
assigned.  The Veteran did not meet all eligibility criteria 
for the liberalized benefit on April 11, 1980, the effective 
date of the regulatory amendment adding the diagnostic code 
for PTSD.  Furthermore, a claim for service connection for 
PTSD was not received within one year of the April 1980 or 
May 1993 changes.

In sum, the presently assigned effective date of September 
26, 2002, is appropriate and there is no basis for an award 
of service connection for PTSD prior to that date.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 
(1990).




Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

At the outset, the Board notes that the only issue on appeal 
has been the effective date for the grant of service 
connection.  The Court has held that a Veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).

In any event, and as an aside, the RO provided a VCAA notice 
letter to the Veteran in November 2002, before the original 
adjudication of the claim.  The letter notified the Veteran 
of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have. The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in  January 2004 and 
March 2006 and the Veteran's claim was readjudicated in a 
December 2004 statement of the case  and a February 2008 
supplemental SOC.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  The Board concludes that the Veteran has been 
afforded appropriate notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for an earlier effective 
date, and the duty to assist requirements have been 
satisfied.  All available service treatment records were 
obtained.  No VA examination is needed for the legal question 
of the effective date of a grant of service connection.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

An effective date prior to September 26, 2002, for the grant 
of service connection for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


